 Case 1:18-cv-01624-MN Document 24 Filed 11/13/18 Page 1 of 3 PageID #: 198



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

SUSAN FISHER, Derivatively on Behalf of ) Case No. 1:18-cv-01624-MN
CELGENE CORPORATION,                    )
                                        )
                         Plaintiff,     )
      v.                                )
                                        )
MARK J. ALLES, PETER N. KELLOGG, )
MICHAEL D. CASEY, JAMES J.              )
LOUGHLIN, ERNEST MARIO, CARRIE S. )
COX, MICHAEL A. FRIEDMAN,               )
RICHARD W. BARKER, MICHAEL W.           )
BONNEY, JULIA A. HALLER, JOHN H. )
WEILAND, HANS E. BISHOP, PATRICIA )
A. HEMINGWAY HALL, ROBERT J.            )
HUGIN, JACQUALYN A. FOUSE, GILLA )
KAPLAN,                                 )
                                        )
                         Defendants,    )
                                        )
      -and-                             )
                                        )
CELGENE CORPORATION, a Delaware )
corporation,                            )
                                        )
                Nominal Defendant.      ) DEMAND FOR JURY TRIAL
                                        )

                        STIPULATION OF VOLUNTARY
            DISMISSAL WITHOUT PREJUDICE AND [PROPOSED] ORDER

       WHEREAS, on October 19, 2018, plaintiff Susan Fisher filed a shareholder derivative

action on behalf of Celgene Corporation under the caption Fisher v. Alles, et al., No. 1:18-cv-

01624-MN, in the United States District Court for the District of Delaware;

       WHEREAS, plaintiff, through her counsel of record and pursuant to Rules 23.1(c) and

41(a) of the Federal Rules of Civil Procedure, hereby voluntarily dismisses the above-captioned

action without prejudice;

       WHEREAS, the Parties agree that the dismissal is not, and shall not be deemed to be, an

adjudication of the action on the merits, and that each Party shall bear his, her, or its own fees

and costs incurred in connection with the action;


                                               -1-
  Case 1:18-cv-01624-MN Document 24 Filed 11/13/18 Page 2 of 3 PageID #: 199



       WHEREAS, no defendant has served an answer or motion for summary adjudication in

Plaintiff's action (see Rule 41(a)(1)(A)(i)); and

       WHEREAS, the Parties submit that notice of the voluntary dismissal to shareholders (see

Rule 23.1(c)) is not required here because (i) there has been no settlement or compromise of the

action; (ii) there has been no collusion among the Parties; (iii) neither Plaintiff nor her counsel

have received or will receive directly or indirectly any consideration from Defendants for the

dismissal; and (iv) the dismissal is without prejudice.

       NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by the Parties

hereto, through their undersigned counsel, pursuant to Rules 23.1(c) and 41(a)(1)(A)(ii) of the

Federal Rules of Civil Procedure and subject to the Court's approval, that:

       1.      This action shall be dismissed in its entirety without prejudice; and

       2.      The parties are to bear their own costs, fees, and expenses.

       IT IS SO STIPULATED.

Dated: November 13, 2018                            COOCH AND TAYLOR, P.A.

                                                    /s/ Blake A. Bennett
                                                    BLAKE A. BENNETT (#5133)
                                                    The Brandywine Building
                                                    1000 West Street, 10th Floor
                                                    P.O. Box 1680
                                                    Wilmington, DE 19899-1680
                                                    (302) 984-3889

                                                    ROBBINS ARROYO LLP
                                                    BRIAN J. ROBBINS
                                                    CRAIG W. SMITH
                                                    STEVEN R. WEDEKING
                                                    600 B Street, Suite 1900
                                                    San Diego, CA 92101
                                                    Telephone: (619) 525-3990
                                                    Facsimile: (619) 525-3991
                                                    E-mail: brobbins@robbinsarroyo.com
                                                             csmith@robbinsarroyo.com


                                                -2-
 Case 1:18-cv-01624-MN Document 24 Filed 11/13/18 Page 3 of 3 PageID #: 200



                                               swedeking@robbinsarroyo.com

                                      Attorneys for Plaintiff

Dated: November 13, 2018              ROSS ARONSTAM & MORITZ LLP

                                      /s/ Garrett B. Moritz
                                      GARRETT B. MORITZ (#5646)
                                      100 S. West Street, Suite 400
                                      Wilmington, DE 19801
                                      (302) 576-1600

                                      WILLIAMS & CONNOLLY LLP
                                      GEORGE A. BORDEN
                                      725 Twelfth Street, N.W.
                                      Washington, D.C. 20005
                                      Telephone: (202) 434-5563
                                      Facsimile: (202) 434-5029
                                      E-mail: GBorden@wc.com

                                      Attorneys for Defendants Mark J. Alles, Peter
                                      N. Kellogg, Michael D. Casey, James J.
                                      Loughlin, Ernest Mario, Carrie S. Cox,
                                      Michael A. Friedman, Richard W. Barker,
                                      Michael W. Bonney, Julia A. Haller, John H.
                                      Weiland, Hans E. Bishop, Patricia A.
                                      Hemingway Hall, Robert J. Hugin, Jacqualyn
                                      A. Fouse, Gilla Kaplan, and nominal defendant
                                      Celgene Corporation
                                    ***


                                  ORDER


      PURSUANT TO STIPULATION, IT IS SO ORDERED.

DATED:___________________
                                     THE HONORABLE MARYELLEN NOREIKA
                                     UNITED STATES DISTRICT JUDGE




                                    -3-
